Citation Nr: 1708100	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for unspecified anxiety disorder.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1959 to January 1962. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2010 rating decision of the VA Regional Office (RO) in San Diego, California which granted service connection for chronic anxiety with an evaluation of 30 percent, effective June 22, 2004.  

The Board in a July 2015 decision originally denied the claim of higher evaluation.  Further, the Board took appellate jurisdiction of an inextricably intertwined TDIU claim, which it then remanded for development.  See Rice v. Shinseki, 22 Vet. App. 47 (2009).     

The Veteran appealed the Board's decision denying increased rating to the                 U.S. Court of Appeals for Veterans Claims (Court).  The parties to that action then agreed upon a July 2016 Joint Motion for Remand (Joint Motion), returning this case to the Board.  The TDIU issue has also returned, following continuance of         its denial by March 2016 Supplemental Statement of the Case (SSOC).  

The appeal is now REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Given the terms of the Joint Motion approved by the Court, and additional evidence received, the Board will remand this case.

As noted by the Joint Motion, the September 2010 RO rating decision granted service connection for anxiety disorder with 30 percent rating, effective June 22, 2004.  In March 2011, the Veteran submitted VA Form 21-526(b) (formal claim) stating he was filing for increased rating for chronic anxiety disorder.  Accompanying the form was a lay statement from his wife and a VA psychiatrist's statement with treatment summary.  The Joint Motion observed 38 C.F.R. § 3.156(b) provides that "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Applying these provisions to the instant case, the Veteran's increased rating claim dates to June 22, 2004, the effective date of the original award of service connection.  See generally, Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011)  (applying 38 C.F.R. § 3.156(b) to a situation involving an increased rating).  

This matter is therefore remanded for AOJ issuance of a supplemental statement of the case to adjudicate the question of entitlement to higher initial rating for psychological disability for time period from 2004 through 2011 in the first instance and to consider relevant evidence not previously considered by the AOJ.

The TDIU issue meanwhile, is inextricably intertwined with the increased rating claim for anxiety disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  The Veteran should likewise undergo VA general examination on employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the                 Veterans Benefits Management System (VBMS) electronic claims folder.  Also ensure that the relevant  VA outpatient records from between years 2004 and 2011 regarding any mental health treatment are of record. 

2. Then schedule the Veteran for a VA general medical examination regarding his TDIU claim.  The VBMS and "Virtual VA" electronic claims folders must be made available for the examiner to review.  All indicated tests should be accomplished and all findings reported            in detail.  

The examiner is then requested to provide a discussion of the functional effects the Veteran's service-connected disabilities have on his ability to secure and maintain gainful employment.  The examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities as distinguished from any nonservice-connected physical or mental condition.  The examiner must also take into consideration the relevant employment history and educational history of the Veteran. 

A complete rationale should be provided for any opinion offered, including a discussion of the medical evidence and principles which led to the conclusion(s) reached.

3. Review the claims file.  If the directives of this remand have not been implemented, take corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Readjudicate the claims on appeal based upon all additional evidence received.  In the process, ensure direct consideration of the increased rating claim as one for higher initial rating since the June 22, 2004 effective date of service connection for anxiety disorder.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond before the file is returned to         the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

